                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                     4: 18-CR-57-FL-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                     ORDER
                                                  )
 DARIAN JAQUAN HARRIS ,                           )
                                                  )
                Defendant.                        )


       This case comes before the court on defendant's motion to suppress. D.E. 21. The

government has filed a response in opposition.        D.E. 22.   The motion was referred to the

undersigned magistrate judge for a memorandum and recommendation pursuant to 28 U.S .C. §

636(b)(l)(B). See 2nd Public D.E. dated 14 Jan. 2019.

       The court will hold a hearing on defendant's motion on Wednesday, 13 February 2019, at

10:00 a.m. in the Sixth Floor Courtroom in the Terry Sanford Federal Building, 310 New Bern

A venue, Raleigh, North Carolina. Counsel for the parties are directed to attend. The United States

Marshal is DIRECTED to produce defendant for the hearing.

       No later than Monday, 11 February 2019, counsel for each side shall file a list of witnesses

counsel expects to call at the hearing and the subject matter of their testimony.

       Counsel shall also provide to the court, no later than Monday, 11 February 2019, two

notebooks, each containing copies of all the exhibits such counsel expects to offer at the hearing

in addition to submission of the originals.

       SOORDERED, thisl5thdayofJanuary2019. ~




                                                      Jam E. Gates
                                                      United States Magistrate Judge
